 

Overseas Shipholding Group, Inc.

302 Knights Run Avenue

Tampa, Florida 33602

 

July 17, 2017

 

Richard Trueblood, CPA

10812 Bullrush Terrace

Lakewood Ranch, Florida 34202

 

Dear Richard:

 

This letter agreement (this “Agreement” or “letter”) confirms and memorializes
our recent discussions regarding the terms of your temporary employment as
interim Chief Financial Officer of Overseas Shipholding Group, Inc. (“OSG”),
effective as of July 20, 2017 (the “Effective Date”). Please indicate your
agreement to the terms set forth herein by your signature below.

 

1. Title; Term. From the Effective Date through the date this agreement is
terminated in accordance with Section 4 below (the “Term”), you shall serve as
interim Chief Financial Officer of OSG. In that capacity, you will report
directly to the Chief Executive Officer of OSG and you will comply with OSG’s
code of ethics and all applicable policies of OSG relating to business and
office conduct, health and safety, and use of OSG’s facilities, supplies,
information technology, equipment, networks, and other resources.

 

2. Compensation for Services.

 

(a) Monthly Salary. During the Term, OSG will pay you a base salary at the rate
of $20,000 per month (the “Base Salary”), payable in accordance with OSG’s
regular payroll practices.

 

(b) Discretionary Bonus. During the Term, you may also be eligible to receive a
discretionary bonus based on performance or other metrics as determined from
time to time by OSG’s board of directors in its discretion.

 

(c) No Other Employee Benefits. As a temporary employee, except as required by
applicable law, you will not be eligible to participate in any vacation, group
medical or life insurance, disability, profit sharing or retirement benefits, or
any other fringe benefits or benefit plans offered by OSG to its employees.

 

3. Restrictive Covenants.

 

(a) Work Product.

 

(i) All Work Product (defined below) shall be work made for hire by you and
owned by OSG. If any of the Work Product may not, by operation of law or
otherwise, be considered work made for hire by you for OSG, or if ownership of
all right, title, and interest to the legal rights therein shall not otherwise
vest exclusively in OSG, you hereby assign to OSG, and upon the future creation
thereof automatically assign to OSG, without further consideration, the
ownership of all Work Product. OSG shall have the right to obtain and hold in
its own name copyrights, patents, registrations, and any other protection
available in the Work Product. You agree to perform, during or after termination
of your employment by OSG, such further acts as may be necessary or desirable to
transfer, perfect, and defend OSG’s ownership of the Work Product as requested
by OSG.

 

1

 



 

(ii) For purposes of this letter, “Work Product” means the data, materials,
formulas, research, documentation, computer programs, systems, system designs,
inventions (whether or not patentable), and all works of authorship, including
all worldwide rights therein under patent, copyright, trade secret, confidential
information, moral rights and other property rights, created or developed in
whole or in part by you, while employed by OSG or any of its affiliates, within
the scope of your employment or that otherwise relates in any manner to the
business or projected business of OSG or its affiliates.

 

(b) Trade Secrets and Confidential Information.

 

(i) During the course of your employment with OSG, OSG or its affiliates may
disclose to you Trade Secrets and Confidential Information (each as defined
below). The Trade Secrets and the Confidential Information of OSG and its
affiliates are the sole and exclusive property of OSG and its affiliates (or a
third party providing such information to OSG or its applicable affiliate). The
disclosure of the Trade Secrets and the Confidential Information of OSG and its
affiliates to you does not give you any license, interest, or rights of any kind
in the Trade Secrets or Confidential Information. You may use the Trade Secrets
and Confidential Information solely for the benefit of OSG and its affiliates
while you are employed by OSG. You shall hold in confidence the Trade Secrets
and Confidential Information of OSG. Except in the performance of services for
OSG and its affiliates, you shall not reproduce, distribute, transmit, reverse
engineer, decompile, disassemble, or transfer the Trade Secrets or the
Confidential Information of OSG and its affiliates or any portion thereof. The
obligations under this letter with regard to the Trade Secrets of OSG and its
affiliates remain in effect as long as the information constitutes a trade
secret under applicable law. The obligations with regard to the Confidential
Information of OSG shall remain in effect during the Term and for a period of 12
months after termination of this Agreement. You agree to return to OSG, upon
your resignation, termination, or upon request by OSG, the Trade Secrets and
Confidential Information of OSG and all materials relating thereto.

 

(ii) For purposes of this letter, “Trade Secrets” means information of OSG or
its affiliates, and their respective licensors, suppliers, clients, and
customers, including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers, which is not commonly known or
available to the public and which information (i) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

2

 



 

(iii) For purposes of this letter, “Confidential Information” means information,
other than Trade Secrets, that is treated as confidential, and that would
potentially damage or interfere with, in any manner, the business of OSG or its
affiliates if disclosed. Confidential Information includes, but is not limited
to, information concerning OSG’s (and its affiliates’) financial condition,
results of operations, business operations and strategy, financial structure,
pricing, revenue sharing, partner agreements, customer agreements, marketing
plans, methods of operation, internal operating procedures, and technology.
Notwithstanding the foregoing, the provisions of this Section 3(b) do not apply
to (A) information that is general knowledge in OSG’s industry, (B) information
that has been disclosed to you by third parties who are unrelated to OSG and who
are not bound by agreements of confidentiality with respect thereto, and (C)
information you may be required to disclose by law but only to the extent
required by law.

 

(c) Nonsolicitation. You agree that during the Term and for a period of 12
months after termination of this Agreement, neither you nor any company or other
entity controlled by you (whether currently existing or hereafter acquired or
formed) shall, directly or indirectly, in any capacity, (i) solicit or induce,
or attempt to solicit or induce, any person who accepts employment with OSG or
any of its affiliates to leave the employ of OSG or any of its affiliates for
any reason whatsoever, or (ii) hire or employ any person who accepts employment
with OSG or any of its affiliates.

 

(d) Nondisparagement. You agree not to disparage OSG or its affiliates in any
way, other than as part of the judicial, arbitration, or other dispute
resolution process in connection with any litigation, mediation, arbitration, or
other judicial proceeding arising under any claim brought in connection with
this letter, or other than when compelled to testify under oath by subpoena,
regulation or court order. OSG agrees to instruct the members of its board of
directors and its officers who are subject to the requirements of Section 16 of
the Securities Exchange Act of 1934, as amended, not to disparage you in any
way, other than as part of the judicial, arbitration or other dispute resolution
process in connection with any litigation, mediation, arbitration or other
judicial proceeding arising under any claim brought in connection with this
letter, or other than when compelled to testify under oath by subpoena,
regulation or court order.

 

(e) Remedies. You acknowledge that breach of the provisions of this Section 3
would result in irreparable injury and permanent damage to OSG and its
affiliates, which prohibitions or restrictions you acknowledge are both
reasonable and necessary under the circumstances, singularly and in the
aggregate, to protect the interests of OSG and its affiliates. You recognize and
agree that the ascertainment of damages in the event of a breach of this Section
3 would be difficult, and that money damages alone would be an inadequate remedy
for the injuries and damages that would be suffered by OSG and its affiliates
from breach by you. You therefore agree: (i) that, in the event of a breach of
this Section 3, OSG, in addition to and without limiting any of the remedies or
rights that it may have at law or in equity or pursuant to this letter, shall
have the right to injunctive relief or other similar remedy to specifically
enforce the provisions hereof; and (ii) to waive and not to (A) assert any
defense to the effect that OSG has an adequate remedy at law with respect to any
such breach, (B) require that OSG submit proof of the economic value of any
Trade Secret, or (C) require that OSG post a bond or any other security. Nothing
contained herein shall preclude OSG from seeking monetary damages of any kind,
including reasonable fees and expenses of counsel and other expenses, in a court
of law.

 

3

 



 

4. Termination.

 

(a) You or OSG may terminate this Agreement without cause upon 30 days’ written
notice to the other party to this Agreement. In the event of termination
pursuant to this clause, OSG shall pay you on a pro-rata basis any Base Salary
then due and payable up to and including the date of such termination.

 

(b) You or OSG may terminate this Agreement, effective immediately upon written
notice to the other party to this Agreement, if the other party materially
breaches this Agreement, and such breach is incapable of cure, or with respect
to a breach capable of cure, the other party does not cure such breach within 10
days after receipt of written notice of such breach.

 

(c) The terms and conditions of Section 3 shall survive the expiration or
termination of this Agreement.

 

5. Whistleblower Issues. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement is intended or shall preclude or impede you
from cooperating with any governmental or regulatory entity or agency in any
investigation, or from communicating any suspected wrongdoing or violation of
law to any such entity or agency, including reporting pursuant to the
“whistleblower rules” promulgated by the Securities and Exchange Commission.

 

6. Litigation and Regulatory Cooperation. During and after the Term, you agree
to cooperate fully with OSG in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of OSG or any of its affiliates which relate to events or occurrences
that transpired while you were employed by OSG or any affiliate thereof (or any
predecessor thereto). Your full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
OSG or any of its affiliates at mutually convenient times. During and after the
Term, you also agree to fully cooperate with OSG and its affiliates in
connection with any investigation or review of any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while you were employed by OSG or any
affiliate thereof (or any predecessor thereto) at mutually convenient times.

 

7. Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth above (or to such other address that may
be designated by the receiving party from time to time in accordance with this
Section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees prepaid), facsimile or email (with
confirmation of transmission), or certified or registered mail (in each case,
return receipt requested, postage prepaid). Except as otherwise provided in this
Agreement, a Notice is effective only if (a) the receiving party has received
the Notice and (b) the party giving the Notice has complied with the
requirements of this Section.

 

4

 

 



8. Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter.

 

9. Amendment. This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each party hereto, and any of the terms
thereof may be waived, only by a written document signed by each party to this
Agreement or, in the case of waiver, by the party or parties waiving compliance.

 

10. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Florida
without giving effect to any choice or conflict of law provision or rule. Each
party irrevocably submits to the exclusive jurisdiction and venue of the federal
and state courts located in Hillsborough County, Florida in any legal suit,
action, or proceeding arising out of or based upon this Agreement or the
Services provided hereunder.

 

11. Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

12. JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT,
TRIAL WILL BE TO A COURT OF COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THIS AGREEMENT OF THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL
REPRESENTATIONS TO OR BY ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS
SECTION 12. EACH PARTY HAS READ AND UNDERSTANDS THE EFFECT OF THIS SECTION 12.
EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT
TO THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE TERMS OF THIS SECTION 12.

 

13. Counterparts; Electronic Signatures. This Agreement may be executed in
multiple counterparts and by electronic or facsimile signature, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned. We look forward
to your joining the OSG team.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 



 

Sincerely,

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

By: /s/ Samuel Norton   Name:  Samuel Norton   Title: President & Chief
Executive Officer  

 



Agreed and Acknowledged:       /s/ Richard Trueblood   Richard Trueblood, CPA  

 

6

 

 

 

